                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


Marcus L. Wallace,

           Petitioner,          Case No. 19-cv-10234
v.
                                Judith E. Levy
Tony Trierweiler,               United States District Judge

          Respondent.           Mag. Judge Stephanie Dawkins Davis
 ________________________/

OPINION AND ORDER GRANTING THE MOTION TO DISMISS
      [7], DISMISSING THE HABEAS PETITION [1],
DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
 AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

     Petitioner Marcus L. Wallace, a Michigan prisoner at the St. Louis

Correctional Facility in St. Louis, Michigan, seeks a writ of habeas corpus

under 28 U.S.C. § 2254. Petitioner is challenging his Wayne County

(Michigan) convictions for first-degree murder, Mich. Comp. Laws §

750.316, assault with intent to commit murder, Mich. Comp. Laws §

750.83, possession of a firearm during the commission of a felony (“felony

firearm”), Mich. Comp. Laws § 750.227b, and felon in possession of a

firearm, Mich. Comp. Laws § 750.224f. His grounds for relief are that (1)

he was denied his right to counsel at a critical stage, (2) the felony
complaint and arrest warrant were defective, (3) the state court never

obtained jurisdiction, and it failed to arraign him on the Information, and

(4) the court failed to obtain jurisdiction for the preliminary examination.

(ECF No. 1, PageID.4-5.)

     In a motion to dismiss the petition, Respondent argues that

Petitioner failed to comply with the one-year statute of limitations for

habeas petitions. (ECF No. 7.) Because the Court agrees with the State,

Respondent’s motion to dismiss is GRANTED and Petitioner’s habeas

petition is DISMISSED.

     I. Background

     On November 29, 2005, following a jury trial in Wayne County

Circuit Court, Petitioner was convicted of first-degree murder, Mich.

Comp. Laws §750.316, assault with intent to commit murder, Mich.

Comp. Laws §750.83, felony-firearm, Mich. Comp. Laws §750.227b, and

possession of a firearm by a felon, Mich. Comp. Laws §750.224f. (ECF

No. 8-6, PageID.104-105.)      On December 16, 2005, the trial court

sentenced Petitioner to life imprisonment for the murder conviction, 23

to 50 years in prison for the assault conviction, 5 years for the felony-

firearm conviction, and 2 to 5 years for the felon-in-possession conviction.


                                     2
(ECF No. 8-7 at PageID.715.) The Michigan Court of Appeals affirmed

Petitioner’s convictions in an unpublished, per curiam decision.        See

People v. Wallace, No. 267724, 2007 WL 1611842 (Mich. Ct. App. June

5, 2007). (ECF No. 8-14). On October 29, 2007, the Michigan Supreme

Court denied leave to appeal. See People v. Wallace, 480 Mich. 924 (2007).

(ECF No. 8-17.)

     On August 11, 2008, Petitioner filed a motion for relief from

judgment in the state trial court. (ECF No. 8-8.) On March 31, 2009, the

trial court denied Petitioner’s motion. (ECF No. 8-9.) Petitioner missed

the deadline for appealing the trial court’s decision, and on July 13, 2010,

the Michigan Court of Appeals dismissed his delayed application for

leave to appeal. See People v. Wallace, No. 297303 (Mich. Ct. App. July

13, 2010). (ECF No. 8-15.) Petitioner did not appeal the Court of Appeals

order to the Michigan Supreme Court. See Affidavit of Larry Royster,

Clerk of the Michigan Supreme Court. (ECF No. 8-13.)

     Several years later in 2017, Petitioner filed a state complaint for

the writ of habeas corpus in Montcalm County Circuit Court. On August

2, 2017, the state circuit court denied the complaint because the court

was “not convinced” that there was a radical jurisdictional defect


                                     3
warranting habeas relief. See Wallace v. Jackson, No. 17-K-22769-AH

(Montcalm Cty. Cir. Ct. Aug. 2, 2017). (ECF No. 8-108, PageID.41-42.)

     Petitioner then filed a complaint for the writ of habeas corpus in

the Michigan Court of Appeals on November 27, 2017. (ECF No. 8-10.)

The Michigan Court of Appeals denied the complaint. See Wallace v.

Bellamy Creek Correctional Facility Warden, No. 341374 (Mich. Ct. App.

May 22, 2018). (ECF No. 8-16.) On December 4, 2018, the Michigan

Supreme Court denied leave to appeal because it was “not persuaded that

the questions presented should be reviewed.” See Wallace v. Bellamy

Creek Correctional Facility Warden, 503 Mich. 914 (2018).

     Petitioner signed and dated his petition for habeas corpus on

December 7, 2018. (ECF No. 1, PageID.6.) As noted above, Respondent

urges the Court to dismiss the petition as untimely. (ECF No. 7.)

     II. Analysis

           A. The Statute of Limitations

     Petitioner’s habeas petition is subject to the stringent provisions of

the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

because he filed the petition after AEDPA became effective in 1996.

Davis v. Bradshaw, 900 F.3d 315, 323 (6th Cir. 2018).             AEDPA


                                    4
established a one-year period of limitations for state prisoners to file

federal habeas corpus petitions. See id.; 28 U.S.C. § 2244(d)(1). The

limitations period runs from the latest of the following four dates:

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time for
     seeking such review;

     (B) the date on which the impediment to filing an application
     created by State action in violation of the Constitution or laws
     of the United States is removed, if the applicant was
     prevented from filing by such State action;

     (C) the date on which the constitutional right asserted was
     initially recognized by the Supreme Court, if the right has
     been newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review; or

     (D) the date on which the factual predicate of the claim or
     claims presented could have been discovered through the
     exercise of due diligence.

28 U.S.C. § 2244(d)(1). “AEDPA also contains a tolling provision, which

specifies that ‘[t]he time during which a properly filed application for

State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any

period of limitation under this subsection.’” Holbrook v. Curtin, 833 F.3d

612, 615 (6th Cir. 2016) (quoting 28 U.S.C. § 2244(d)(2)).




                                    5
           B. Application

     Petitioner is not relying on a newly recognized constitutional right

that is retroactively applicable to cases on collateral review. Cf. 28 U.S.C.

§§ 2244(d)(1)(C). Nor is he relying on newly discovered facts. Cf. 28

U.S.C. §§ 2244(d)(1)(D). He also has not alleged that some state action

prevented him from filing a timely petition. Cf. 28 U.S.C. § 2244 (d)(1)(B).

Therefore, the relevant subsection here is § 2244(d)(1)(A), which states

that a conviction becomes final at “the conclusion of direct review or the

expiration of the time for seeking such review.”

     The Supreme Court has explained that

     [f]or petitioners who pursue direct review all the way to [the
     Supreme] Court, the judgment becomes final at the
     “conclusion of direct review”—when [the Supreme] Court
     affirms a conviction on the merits or denies a petition for
     certiorari. For all other petitioners, the judgment becomes
     final at the “expiration of the time for seeking such review”—
     when the time for pursuing direct review in [the Supreme]
     Court,        or       in       state       court,      expires.

Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

     Petitioner did not apply for a writ of certiorari in the United States

Supreme Court after the Michigan Supreme Court denied leave to appeal

on direct review, and the deadline for doing so was January 27, 2008,

ninety days after the Michigan Supreme Court’s order of October 29,

                                     6
2007. See Sup. Ct. R. 13.1 (stating that a petition for writ of certiorari to

review a judgment entered by a state court of last resort is timely if filed

within ninety days after entry of the judgment). Thus, under Gonzalez,

Petitioner’s convictions became final on January 27, 2008. The statute

of limitations began to run on the following day, January 28, 2008. Fed.

R. Civ. P. 6(a)(1)(A); Miller v. Collins, 305 F.3d 491, 495 n.4 (6th Cir.

2002).

     The statute of limitations continued to run until August 11, 2008,

when Petitioner filed his motion for relief from judgment. The motion

tolled the limitations period under 28 U.S.C. § 2244(d)(2), but the

limitations period had already run 196 days at that point: from January

28, 2008, the day after Petitioner’s convictions became final, through

August 10, 2008, the day before he filed his motion for relief from

judgment.

     The state circuit court denied Petitioner’s motion for relief from

judgment on March 31, 2009. Petitioner then had one year—until March

31, 2010—to appeal the trial court’s decision. 1 See Holbrook, 833 F.3d at


     1
        Although the current deadline for appealing a circuit court’s
decision on a motion for relief from judgment is six months, see Mich. Ct.
R. 6.509(A) and Mich. Ct. R. 7.205(G)(3), the deadline was twelve months
                                     7
619 (noting that AEDPA’s one-year statute of limitations was tolled

during the period in which the habeas petitioner could have, but did not,

appeal the denial of his motion for post-conviction relief). Petitioner did

not file a timely appeal from the trial court’s decision on his post-

conviction motion, and on July 13, 2013, the Michigan Court of Appeals

dismissed Petitioner’s appeal as untimely. See People v. Wallace, No.

297303 (Mich. Ct. App. July 13, 2010). (ECF No. 8-15).

     “[O]nly a timely appeal tolls AEDPA’s 1-year limitations period for

the time between the lower court’s adverse decision and the filing of a

notice of appeal in the higher court.” Evans v. Chavis, 546 U.S. 189, 197

(2006). Thus, “[w]hen a postconviction petition is untimely under state

law, ‘that [is] the end of the matter’ for purposes of § 2244(d)(2).” Board

v. Bradshaw, 805 F.3d 769, 774 (6th Cir. 2015) (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 414 (2005)). In other words, “untimely state

collateral attacks are not properly filed and do not toll the statute of

limitations.” Raglin v. Randle, 10 F. App’x 314, 315 (6th Cir. 2001).




in 2009. See Mich. Ct. R. 7.205, Staff Comment to the June 2011
Amendment (noting that the 2011 amendment to Michigan Court Rule
7.205 reduced the late appeal period from twelve months to six months).
                                    8
     This means that, in Petitioner’s case, the limitations period was not

tolled after the expiration of the time for appealing the trial court’s

decision on Petitioner’s motion for relief from judgment. Instead, the

limitations period resumed running on April 1, 2010, the day after the

deadline for appealing the state court’s decision. Because the limitations

period had already run 196 days at that point, it expired 169 days later,

on September 16, 2010.

     Petitioner filed his habeas corpus petition more than eight years

later. Furthermore, even if his 2017 state complaint for a writ of habeas

corpus were deemed a properly filed application for post-conviction

review under § 2244(d)(2), the complaint did not revive or restart the

limitations period because the statute of limitations had already expired

by that time. Vroman v. Brigano, 346 F.3d 598, 602 (6th Cir. 2003).

Therefore, the habeas petition is time-barred, absent equitable tolling or

a credible claim of actual innocence.

           C. Equitable Tolling

     AEDPA’s statute of limitations “is subject to equitable tolling in

appropriate cases.”    Holland v. Florida, 560 U.S. 631, 645 (2010).

However, a habeas petitioner “is entitled to equitable tolling only if he


                                    9
shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely

filing.” Id. at 649 (internal quotations omitted).

     Petitioner alleges in his reply to the State’s motion that he has been

diligent in presenting facts to the court and that he is entitled to the writ

of habeas corpus because the Wayne County Circuit Court lost

jurisdiction to try or convict him when he appeared at the arraignment

without the aid of counsel. (ECF No. 9, PageID.1.) It appears, however,

that Petitioner did not raise that claim until 2017—seven years after his

limitations period expired—when he filed his state complaint for the writ

of habeas corpus. (ECF No. 8-16, PageID.2-3.)

     The Court, therefore, concludes that Petitioner did not pursue his

claims diligently. Additionally, he has not shown that extraordinary

circumstances stood in his way of filing a timely habeas petition. He is

not entitled to equitable tolling of the limitations period. Holland, 560

U.S. at 649.

           D. Actual Innocence

     Actual innocence, if proved, serves as a “gateway . . . enabl[ing]

habeas petitioners to overcome a procedural bar to consideration of the


                                     10
merits of their constitutional claims.” McQuiggin v. Perkins, 569 U.S.

383, 386 (2013). But Petitioner is not claiming to be actually innocent of

the crimes for which he is incarcerated, and “AEDPA’s time limitations

apply to the typical case in which no allegation of actual innocence is

made.” Id. at 394. Petitioner, therefore, is not entitled to pass through

the actual-innocence gateway and have his claims heard on the merits.

     III. Conclusion

     Petitioner’s habeas petition is time-barred, and he is not entitled to

equitable tolling of the limitations period. Furthermore, a miscarriage of

justice will not result from the Court’s failure to address the merits of his

claims.

     Accordingly, the State’s motion to dismiss the petition (ECF No. 7)

is GRANTED, and the petition for a writ of habeas corpus (ECF No. 1)

is DISMISSED WITH PREJUDICE.

     The Court declines to issue a certificate of appealability because

reasonable jurists could not debate whether the Court’s procedural ruling

is correct or whether the petition states a valid claim of the denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). The




                                     11
Court denies leave to appeal this decision in forma pauperis because an

appeal could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

     IT IS SO ORDERED.

                                        s/Judith E. Levy
                                        JUDITH E. LEVY
Date: March 19, 2020                    United States District Judge




                                   12
